DETAILED ACTION
 
 The present application is being examined under the pre-AIA  first to invent provisions. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20070155946 A1 to Berti et al. US 6,420,476 B1 to Yamada et al.

Re claims 1-2, 5, and 9, Berti teaches a prepreg and metal clad laminate, comprising: a metal coated resin substrate (metal and resin coated substrates- [0122]) including a reinforcing material (reinforcing nanoparticles [0095]; and a thermosetting resin layer ([0095]) formed with (by immersing is a product by process limitation) the reinforcing material in a thermosetting resin composition (resin comprises said reinforcing nanoparticles -[0095]); the thermosetting resin composition includes a polyphenylene ether resin ([0060]), a liquid polybutadiene resin (butadiene copolymers reinforcements, such as 0-90 degree fabrics or the like; non-woven fibrous reinforcements such as continuous strand mat, chopped strand mat, tissues, papers and felts or the like; or three-dimensional reinforcements such as braids. Fillers can be used in amounts of 0 to 90 percent by weight, based on the total weight of the carboxylic acid end-capped oligomer, crosslinking compound, and any added co-resin.  
prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention was made to have selected from the overlapping portion of Berti of 0 to 90 percent by weight of the claimed range (50 phr to 70 phr per claims 1 and 9) and (30 phr to 50 phr per claim 2 and 5 to 25 per claim 2) and 30 to 70 wt% aluminum oxide per claim 5 because overlapping ranges have been held to establish prima facie obviousness and to aid in electric and thermal properties of the functional fillers as set forth above. MPEP 2144.05.  See 16:60-68 to result effective properties also.
 	Further, re claims 1 and 9, Berti while teaching the fillers doesn't teach a granular filler.   
Yamada teaches granulate or powder form filler interchanglable with the fillers such as aluminum borate etc. at 12:35-66 -13:1-10 used in similar polymeric composition (col. 11-12) used with dielectric material for electrical properties and reinforcement of resins. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the metallic filler of Berti by substitution with Yamada because the granulate are interchangeable with aluminum borate in a different form, used with similar resins as set forth above.  

Yamada teaches alumina silicate, and silica silicone dioxide filler at 12:50-60.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention was made to have selected from the overlapping portion using silica from Yamada for the range disclosed within Berti already 30 to 70 wt% silicon dioxide per claim 5 for similar reasons set forth above (because overlapping ranges have been held to establish prima facie obviousness and to aid in electric and thermal properties of the functional fillers as set forth above. MPEP 2144.05.  See 16:60-68 to result effective properties also).
Further re claim 9, the thermal conductivity from 1 to 2 is inherent in glass ([95-96]).  
Re claim 10, Berti doesn't teach the dielectric loss is lower than or equal to 0.002.  
Yamada teaches overlapping ranges of a dielectric loss tangent (tan delta) of up to 0.01 at 16:1-10. Yamada discloses the range is suitable for use as an electrical insulating material having a low dielectric loss tangent and because of including the filler therein, has sufficient mechanical properties and a low coefficient of linear expansion, and is improved in terms of heat conductivity as well to withstand soldering temperature. See 16:1-2.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the metallic materials 
Re claims 3 and 6, Berti doesn’t teach the diameter size ranges as claimed.
Yamada teaches at 13:30-50, The ceramic dielectric material should preferably have a grain diameter distribution range of 1 micron to 200 mircons and an average grain diameter of 90 to 150 microns. With too large a grain diameter, difficulty is involved in the uniform dispersion and mixing of the ceramic dielectric material in and with the polymeric dielectric material. With too small a grain diameter, on the other hand, the ceramic dielectric material cannot be mixed with the polymeric material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention was made to have substituted and selected the fillers Yamada of 1 to 200 microns from the overlapping portion of the claimed range 30 to 50 microns and 5 to 20 microns per claim 3 and 5 to 60 microns per claim 6 because overlapping ranges have been held to establish prima facie obviousness and to aid in electric and thermal properties of the functional fillers as set forth above. MPEP 2144.05.  See 13:45-51 to result effective properties also.
Re claim 4, the fillers are the same mixture (alumina and silica) and the claim is met.
Re claim 7, the "purity" is met as it is same material (natural is 100% pure) or alternatively it would have been obvious to use highest practical purity to avoid interference from impurities.

 
References of Interest 
	The remaining references listed on form(s) 892 and/or 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.

US 20180002932 A1 similar composition but does not teach everything.  Re Claims 1-2, 9,  no crosslinker but a crosslinked polymer ([28]); no polyphenylene ether resin or "liquid" polybutadiene but has a teaching of: polyphenylene and polybutadine:
[0030] The synthetic material can be, for example, comprised of a silicone-containing polymer, for instance, polydimethyl siloxane, fluorosilicones, silicone-organic polymers, or silicone-organic hybrid polymers. Otpolybutadiene, polyisobutadiene, polyisoprene, polychloroprene, NBR, EPDM, EPM, isobutene elastomers, and their functionalized or modified derivatives or blends thereof. Other examples of polymers include, but are not limited to, linear and nonlinear polymers such as polyethylene, poly(vinylchloride), polyisobutylene, polystyrene(s), polycaprolactam (nylon), polyisoprene, and the like. Other general classes of polymers include polyamides, polycarbonates, polyelectrolytes, polyesters, polyethers, (polyhydroxy)benzenes, polyimides, polymers containing sulfur (such as polysulfides, (polyphenylene) sulfide, and polysulfones), polyolefins, polymethylbenzenes, polystyrene and styrene copolymers (ABS included), acetal polymers, acrylic polymers, acrylonitrile polymers and copolymers, polyolefins containing halogen (such as polyvinyl chloride and polyvinylidene chloride), cellulose acetate, ethylene-vinyl acetate, polyacrylonitrile, fluoropolymers and fluoroplastics, ionomeric polymers, polymers containing ketone group(s), polyketone, liquid crystal polymers, polyamide-imides, polyaryletherketone, polymers containing olefinic double bond(s) (such as polybutadiene, polydicyclopentadiene), polyphenylene oxides, polyurethanes, thermoplastic elastomers, polyolefins (such as polyethylene, 1-butene, polypropylene, 1-hexene, 1-octene, 4-methyl-1-pentene, substituted alpha-olefins, and the like), and acrylic. The polymer present in the synthetic material of the present invention can be a polyolefin. The molecular weight of the polymer can be, for example, 
[0031] In one particular example, the polymeric material is a thermoplastic polymer that includes, but is not limited to, vinyl containing thermoplastics such as polyvinyl chloride, polyvinyl acetate, polyvinyl alcohol, and other vinyl and vinylidene resins and copolymers thereof; polyethylenes such as low density polyethylenes and high density polyethylenes and copolymers thereof; styrenes such as ABS, SAN, and polystyrenes and copolymers thereof, polypropylene and copolymers thereof; saturated and unsaturated polyesters; acrylics; polyamides such as nylon containing types; engineering plastics such as polycarbonate, polyimide, polysulfone, and polyphenylene oxide and sulfide resins and the like.
Chalk filler in Table 1 overlapps 50-70 phr and 100 phr for the resin is in Table 1.
FILLER
1.2 Filler Material
[0036] The substrate further comprises at least one filler or filler source such as post-industrial recycled or post-consumer recycled materials such as gypsum, glass, energy by-products, wood, plastic, or parts thereof, PVC, VCT recycled, and the like, or all of these.
[0037] The filler can further include any other filler, including any conventional filler, which can be used in solid vinyl tiles, and/or rubber compositions. The filler can be natural filler or synthetic filler. The filler can be in the form of particles, short fibres, flakes, and other discrete forms. In a panel having a substrate, inorganic filler is preferably used. Examples of inorganic filler can include, but are not limited to, hydrated alumina, magnesium carbonate, calcium sulfate, silica, precipitated silica, fumed silica, fly ash, cement dust, glass, clay, chalk, limestone, marble, talc, calcium carbonate, barium sulfate, silicates, aluminium trihydrate, kaolin, wollastonite, gypsum, solid or hollow glass microspheres, and the like. Inorganic fillers can be, for example, mineral fillers. The filler also can be non-mineral or organic filler such as carbon black, wood flour, cellulose-derived materials, ground rice hulls, solid or hollow temperature resistant polymer microspheres or microbeads (e.g., phenolic microspheres), and the like. Carbon black, for example, can be used as filler in rubber-based substrate, or other types of substrate panels. The inorganic and organic fillers can be used in combinations in the substrate, or either type can comprise the sole type of filler used in the substrate.
[0039] As indicated, an inorganic filler is preferably used in a substrate. An inorganic filler typically provides dimensional stability and reduced elasticity to a vinyl tile, and may provide properties of fire resistance. As a non-limiting example, limestone (e.g., calcium carbonate with magnesium carbonate) may be used as the filler. As a preferred, non-limiting example, an inorganic filler can be used for the full amount of filler described for a substrate formulation herein, or other proportions (e.g., at least about 50 wt. %, or at least about 60 wt. %, or at least about 70 wt. %, or at least about 80 wt. %, or at least about 90 wt. %, or at least about 99 wt. %, up to 100 wt. filler). As another non-limiting example, a mineral filler, such as a particulate mineral filler, can be used for the full amount of inorganic filler described for a substrate formulation herein, or other proportions (e.g., at least about 50 wt. %, or at least about 60 wt. %, or at least about 70 wt. %, or at least about 80 wt. %, or at least about 90 wt. %, or at least about 99 wt. %, up to 100 wt. % of all inorganic filler). In other examples, such as for some rubber-based substrate, an organic or non-mineral filler such as carbon black can be used for the full amount of filler described for a substrate formulation herein, or other proportions (e.g., at least about 50 wt. %, or at least about 60 wt. %, or at least about 70 wt. %, or at least about 80 wt. %, or at least about 90 wt. %, or at least about 99 wt. %, up to 100 wt. % of all filler).
[0040] In a first preferred embodiment, the present invention provides a covering panel according to the first aspect of the invention, wherein said filler material is present in an amount from 20 to 60 wt. % based on the total weight of said substrate.
 
A flaky thermal conductive filler is taught here: [0113] The substrate(s) formulation comprises synthetic material, fillers, and optionally pigments and/or variegated pigments compounded with suitable lubricants and processing aids. Other common additives include any one or combination of more than one of the following: infrared attenuating agents (for example, carbon black, graphite, metal flake, titanium dioxide).  See [37, 77] also.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787